Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 2.	This action is in response to the papers filed on 11/09/2020.  
All the amendments, arguments, and the declaration have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant's arguments follow. This action is FINAL.
3.	Status of the claims
Claims 1, 25-31, 34, 67-70, 73-77, and new claims 78-84 are currently pending.
Claims 25-31 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2013.
Claims 1, 67-70, 73-77, and 78-84 are currently under consideration. 
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
5.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 74, 77 and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. This rejection includes a new ground of rejection necessitated by newly added claim 81.  
Step 1
Independent claims 74 recites a method that comprises a series of steps of collecting a tissue sample and detecting three markers. Therefore, the claims are directed to a process, which is one of the statutory categories of invention (Step 1: YES). 
Step 2 A Prong 1
Claim 74 recites “providing a treatment for the DCIS lesion… unless the tissue sample is detected as being positive for PR, negative for ERBB2, and negative for Ki67, in which case excluding the subject from treatment for breast cancer. The consideration for the selecting is based on data obtained by detecting the tissue sample as “positive for PR, negative for ERBB2 and negative for Ki67” or “negative for PR, positive for ERBB2 and positive for Ki67”.  This step is therefore directed to making a decision, which could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Therefore, the claim is directed to at least once exception (Step 2A, Prong 1: YES). 
Step 2 A Prong 2
(Step 2 A Prong 2:  NO). 
Step 2 B
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. In addition to the judicial exceptions, the claim requires collecting a tissue sample from DCIS lesion from a subject and detecting the sample for positive for Ki67, negative for PR and positive for ERBB2. Darling et al. teaches methods of collecting a tissue sample from a DCIS lesion form a subject (American Journal of Roentgenology; 2000;175: 1341-1346). Furthermore, Darling et al. teaches collecting the tissue from DCIS lesions from 292 patients with the lesion size ranged from 2 to 80 mm (mean: 12.6 mm) (Page 1342, column 1). In addition, Mylonas et al. teaches a method that comprises detecting of the markers related to DCIS including Ki67, PR and HER-2/neu (ERBB2) (Anticancer Research;2005;25:1719-1724) in the tissue samples collected from DCIS lesions form the subjects (Page 1720, column1). Mylonas et al. describes immunohistochemical detection of Ki67, PR and HER-2/neu (ERBB2) by respective antibody proteins specific for each marker (Table II and Table III). These (Step 2B: NO).
Claim 74 is not directed to patent eligible subject matter.
Claim 77, which depends from the claim 74, recites detecting Ki67, PR and ERBB2 markers in the sample with specific antibody protein for each marker and detecting binding or absence of binding of the antibody protein specific for the maker.  This is a data gathering process.  Claim 81, which depends from claim 74, is not a required limitation as it refers to the adjuvant therapy which is recited as conditional in claim 74.  Accordingly, these claims do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception(Step 2A, Prong 2:  NO).
Furthermore, Mylonas et al. teaches detecting Ki67, PR and ERBB2 makers in the tissue samples using specific antibody protein for each marker and disclose binding or absence of binding of the antibody protein specific for the maker (Table Inimitable III and Figure 1-3). Detecting Ki67, PR and ERBB2 makers in the tissue samples with specific antibody protein for each marker and detecting binding or absence of binding of the antibody protein specific for the maker were well established routine and conventional at the time of invention. Therefore, the claim as a whole does not amount to significantly more that the exceptional itself (Step 2B: NO).
Thus, claims 77, and 81are not directed to patent eligible subject matter.
Response to Arguments 

The response asserts that the claims have been amended to recite “providing a treatment for the DCIS lesion. However, this action is mental step. The claim constructs the practice to determine the treatment option which is an abstract idea in the instruction where no treatment is given. Then, this step requires the practice to make a decision. The treatment is only administered on the certain condition. The alternative being a mental step making a treatment decision to do nothing. 
The response asserts that “the claim as a whole integrates the judicial exception into a practical application for providing treatment of DCIS and/or breast cancer that is appropriate for the risk of recurrence for the particular subject”.  The argument has been thoroughly reviewed and found not persuasive. As discussed above, the treatment is only administered on the certain condition. The method step of “providing a treatment for the DCIS lesion” is required when the subject is negative for PR, positive for ERBB2, and positive for Ki67. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



10.	 Claims 1 and 68-70, 74-77, 79, 81-82 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350; 14 April 1, 2004 pages 1430-1441) and Wiechmann and Kuerer (Cancer; 2008; 15; 112(10):2130-2142).  It is noted that this rejection includes new grounds necessitated by the amendment to claim 74, as well as newly added claims 79, 81-82 and 84.  
Regarding Claims 1, 68-70, 74-77, 79, 81- 82, and 84, Fischer teaches a method for evaluating the prognosis of an early stage breast cancer patient (abstract, para 0009).  The method comprises collecting a primary breast tumor tissue sample (abstract, 0052). Fischer teaches that the breast tumor can be DCIS (para 0019). Fischer teaches that the primary breast tumor tissue sample can be obtained by fine needle aspiration biopsy, core needle biopsy, or excisional biopsy (para 0053). Thus Fisher teaches collecting/providing a tissue sample from a DCIS lesion of a subject. Fisher teaches that the method comprises detecting expression of biomarkers in a sample wherein overexpression of the biomarkers is indicative of either a good prognosis (disease free survival) or a bad prognosis (cancer recurrence, metastasis, or death).  Fischer teaches that the method disclosed can be used in combination with assessment of conventional clinical factors (tumor size, tumor grade, lymph node status, and family history) and/or analysis of the expression level of conventional breast cancer markers such as Her2/neu (also known as ERBB2), Ki67, and PR (paras 0009, 0023, 0027, 0147). Fischer teaches that methods for detecting expression of the biomarkers can include using antibodies that are directed 
Fischer teaches prognostic indicators including molecular markers that provide some information regarding prognosis and likely response to particular treatments. For example, determination of ER and PR steroid hormone receptors status is routine procedure in assessment of breast cancer patients. Tumors that are hormone receptor positive are more likely to respond to hormone therapy and also typically grow less aggressively, thus, resulting in a better prognosis for patients with ER (+)/PR (+) tumors (0006).
Regarding Claims 70, Fischer discloses kits for practicing the claimed invention.  Fischer teaches that the kits comprise reagents (e.g., an antibody or a nucleic acid) for specifically detecting the expression of one or more biomarkers of the invention (paras 0097-1000). Thus, Fischer teaches a method wherein the antibody or nucleic acid specific for Ki67, PR, and ERBB2 are part of a reagent panel consisting of an antibody or nucleic acid specific for each of Ki67, PR, and ERBB2. 

However Fischer teaches that the majority of breast patients diagnosed at an early stage of the disease enjoy long term survival following surgery and/or radiation therapy without further adjuvant therapy. Fischer teaches that a significant percentage (approximately 20%) of these patients, however will suffer disease recurrence or death, leading to clinical recommendations that some or all early stage breast cancer patients should receive adjuvant therapy (e.g., chemotherapy). Fischer teaches that the methods herein find particular use in choosing appropriate treatment for early stage breast cancer patients.  Fischer teaches that early stage breast cancer patients assessed as having a poor prognosis may be selected for more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation treatment (para 0027).  Thus Fischer indicates that early stage breast cancer patients can be treated with surgery and/or radiation and that those with a poor prognosis should additionally receive more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation.  
Additionally Burstein teaches that the goal in treating DCIS is prevention of local recurrence-in particular invasive breast cancer.  The options for surgical treatment include simple mastectomy or breast conserving surgery (often called lumpectomy) with only the affected areas of the breast excised.  Burstein teaches that historically DCIS was treated with mastectomy which is highly effective for DCIS-curing at least 98% of lesions and is a potential treatment option of ALL patients.  Breast cancer recurs in 1 to 2 percent of patients.  Burstein teaches that at the present time most women in the US are treated with lumpectomy however after breast 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer by performing/receiving a lumpectomy with radiation or a mastectomy on any DCIS subject (including those that have been detected as being Ki67+, PR-, and ERBB2+).   As discussed above, Fischer teaches that early stage breast cancer patients assessed as having a poor prognosis may be selected for more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation treatment (para 0027).  Thus Fischer teaches that early stage breast cancer patients (those with a good prognosis and bad prognosis) can be treated with surgery and/or radiation and that those with a poor prognosis should additionally receive more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation.  Burstein teaches that the options for surgical treatment of DCIS include simple mastectomy or breast conserving surgery (often called lumpectomy) with only the affected areas of the breast excised.  Burstein teaches that historically DCIS was treated with mastectomy which is highly effective for DCIS-curing at least 98% of lesions and is a potential treatment option of ALL patients.  Breast cancer recurs in 1 to 2 percent of patients.  Burstein teaches that at the present time most women in the US are treated with lumpectomy, however after breast conserving surgery for DCIS women are at risk for recurrence.  Burstein teaches that radiotherapy is routinely administered after breast conserving surgery to reduce risk of recurrence and consistently reduces the risk of recurrence by 40-60% (see page 1435 section titled Treatment and Table 2).   

In addition to the teachings of Fischer and Burstein in DCIS molecular marker analysis and treatment options for DCIS, Wiechmann and Kuerer fully support their teachings.  
Wiechmann and Kuerer teach a correlation between identification of molecular makers, DCIS classification, breast conserving surgery (also known as lumpectomy), adjuvant radiotherapy, predicting risk of DCIS and prognosis (page 2131, column 1). Wiechmann and Kuerer teach that DCIS can recur or progress to invasive breast cancer, thus, identification of molecular prognostic markers for DCIS will enable effective treatment for the patients (page 2131, column 1 and abstract). Wiechmann and Kuerer further teaches that a DCIS tissue with Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated DCIS that has a fast progression to poorly differentiated invasive breast cancer (Figure 1, page 2134, column 2). Furthermore, a DCIS tissue with Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer (Figure 1, page 2134, column 2). 
Wiechmann and Kuerer disclose that the findings of classification including immunohistochemical analysis and gene expression profile support to identify whether DCIS 
Wiechmann and Kuerer further teach a treatment trend of DCIS that indicates mastectomy as a choice of treatment by 60% of DCIS patients and breast-conserving therapy (lumpectomy) was choices for 15% of the patients. In addition, the treatment of DCIS has moved toward breast-conserving therapy with or without radiotherapy (page 2132, column 1). The teachings of Wiechmann and Kuerer encompass the limitations of above claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods as taught by Fischer and Burstein so as to applied the methods that comprises clear identification of DCIS classification as a PR (-), ERBB2 (+), and Ki67 (elevated) DCIS lesion, dictation of poorly differentiated DCSIS with fast progression to invasive breast cancer, and improvement in predicting treatment options, as taught by Wiechmann and Kuerer. The detection of markers in DCIS lesion as PR (-), ERBB2 (+), and Ki67 (elevated) DCIS lesion and associated DCIS treatment options which was determined by the expression of these markers and prognosis of DCIS were known at the time of invention was made, as taught by Fischer and Burstein. Wiechmann and Kuerer provide clearer guidance and information necessary to conduct DCIS prognosis of DCIS through molecular markers that permit the ordinary artisan to choose relevant treatment options. Thus, this would have been . 

11.	Claims 67 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350;14 April 1, 2004 pages 1430-1441) and Wiechmann and Kuerer (Cancer;2008;15;112(10):2130-2142), as applied to claims 1 and 69 above and in further view of Boland (British Journal of Cancer 2004 Vol 90 pages 423-429) and Marsh (British Journal of Cancer 1998 Vol 77 No 9 pages 1460-1468).
	The teachings of Fischer, in view of Burstein, and Wiechmann and Kuerer, as applied to claims 1 and 69 above, are fully incorporated here. 
The combined references do not teach a method further in detail comprising detecting whether the sample is positive or negative for each of COX2 and p16 by contacting the tissue sample with antibodies or nucleic acids specific for each of COX2 and p16, and detecting the binding or absence of binding of the antibodies or nucleic acids specific for each of COX2 and p16. However, Wiechmann and Kuerer teaches that a DCIS tissue with Ki67 (elevated), PR (-), ERBB2 (+) and COX2 (elevated) is classified as a poorly differentiated DCIS that has a fast progression to poorly differentiated invasive breast cancer (Figure 1, page 2134, page 2136), and a DCIS tissue with Ki-67 (low), PR (+), ERBB2 (-) and deletion of chromosome16 is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer (Figure 1, page 2134, column 2). Furthermore, Boland teaches that COX2, HER2 (also 
Additionally, Marsh teaches that cyclin D1, pRb, and p16 expression was determined by immunohistochemistry on paraffin tissue sections of 13 cases of pure DCIS and 18 cases containing both an invasive and an intraductal component (abstract).  Marsh teaches collecting a tissue sample from a DCIS lesion, detecting whether the sample is positive or negative for each of cyclin D1, pRb, and p16 by contacting the tissue sample with antibodies specific for each of cyclin D1, pRb, and p16, and detecting the binding or absence of binding of the antibodies specific for each of cyclin D1, pRb, and p16 (page 1461 section titled Tumor Samples and page 1463 section titled Immunohistochemistry).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer, Burstein, and Wiechmann and Kuerer by further detecting whether the sample was positive or negative for each of COX2 and p16 as suggested by Boland and Marsh.  In the present situation the prior art of Boland and Marsh teach that COX2 and p16 were known molecular markers that were being investigated in DCIS.  Based on the teachings of the prior art the skilled artisan would have been motivated to detect whether a DCIS lesion was positive or negative for each of COX2 and p16 for the benefit .  
12.	 Claims 78, 80 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350; 14 April 1, 2004 pages 1430-1441) and Wiechmann and Kuerer (Cancer; 2008; 15; 112(10):2130-2142), as applied to claims 1, 69, and 82 above, further in view of Dunne (Dunne et al. J Clin Oncol; 2009; 27:1615-1620).
With regard to claims 78, 80 and 83, which depend from claims 1, 69 and 82, respectively, the claims recite “wherein a tumor-free margin of the removed DCIS lesion is 2 mm or greater. 
The teachings of Fischer in view of Burstein, and Wiechmann and Kuerer, as previously described, are fully incorporated here.
Fischer in view of Burstein, and Wiechmann and Kuerer does not specifically teach the limitation of the claims. However, Burstein teaches that the extent of DCIS in the breast and the existing margin determine the likelihood of identifying residual disease on re-excision. 
Dunne teaches observing a significant decrease recurrence of breast cancer after receiving a breast conserving surgery (e.g. lumpectomy) and radiation therapy (adjuvant therapy) in the patients negative margins compared the patients with positive margin (abstract, p 1618 col 1). Dunne further teaches a finding of the specific margin threshold of 2 mm was superior to a margin less than 2mm (abstract, p 1618 col 1, Table 2). In addition, Dunne also teaches that 2-mm margins provide equivalent local control when compared with larger margins and no further advantage in local control is obtained with the routine use of margins greater than 2 mm (p 1619 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have include determining tumor-free margin of the removed DCIS lesion, as taught by Dunne, to the method of Fischer in view of Burstein, and Wiechmann and Kuerer. Burstein teaches that nearly half of patients with margins that are less than 1 mm have residual DCIS on re-excision, and margins with a width of 1 mm or more are associated with a reduced risk of recurrence, a reasonable treatment goal (p 1437 col 2 para 2), although Burstein does not specifically teach margin threshold. Dunne teaches that the margin threshold is 2 mm. Thus, this would have been obvious to substitute the method of using 2 mm tumor-free margin by Dunne with the method of using free-margin of 1 mm or more, as taught by Fischer in view of Burstein, and Wiechmann and Kuerer. This substitution would provide the method that provides the optimum with of disease-free margin in treating DCIS.  




Response to Arguments
13.	 The response traverses the rejections made under 35 USC 103. 
Regarding claim 74, as an initial matter, it was inadvertently mentioned in the body of the rejected claims in the previous office action, but the claim was not rejected under 103. However, due to the current claim amendments, claim 74 is now rejected under 103 as necessary by the amendment.
claims 1 and 69, the response asserts that no prima facie case of obviousness has been established because “the cited references fail to provide sufficient guidance to one of ordinary skill in the art to modify Fischer in the manner suggested, with a reasonable expectation of success, and embodiments of the claimed methods [unmet need and/or surprising results] sufficient to overcome any prima facie case of obviousness over the cited art”.  
This argument has been thoroughly reviewed but was not found persuasive. The claims recite collecting a tissue sample from DCIS lesions from a subject; detection of the expression of Ki67, PR and ERBB2 biomarkers in the tissue sample; detection of positive or negative results of Ki67, PR and ERBB2 biomarkers to perform or not to perform the treatment based on the result. Although the claims have been amended to recite “thereby reducing the risk of subsequent breast cancer” this is a recitation of inherent properties and not an active step.  The claims merely require detection of positive or negative status of the biomarkers followed by a treatment step based on that status. 
The response argues that Fischer teaches “it is likely inappropriate to recommend aggressive adjuvant therapy for all of these patients, particularly in light of the significant side effects associated with cancer chemotherapeutics." The applicant cites certain portions of the Fischer’s reference as, “[Fischer defines "prognosis" as encompassing "predictions about the likely course of disease or disease progression, particularly with respect to likelihood of disease remission, disease relapse, tumor recurrence, metastasis, and death." Id. at CJ{[0012]. Thus, Fischer teaches one of ordinary skill in the art that a treatment option appropriate for one early-stage breast cancer patient may not be suitable for another when considering the "likelihood of disease remission, disease relapse, tumor recurrence, metastasis, and death.]”. This argument has been fully considered but is not persuasive because the arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response asserts that “the purported teaching of Burstein to treat patients with lumpectomy with radiation therapy or mastectomy without regard to the underlying differences among DCIS lesions of the patients is contrary to the goal of Fischer to differentiate patients. Thus, modifying Fischer according to the teachings of Burstein in the manner suggested would render Fischer's method unsatisfactory for its intended purposes of reducing unwanted side effects in patients who would not benefit from the treatment.” The argument has been fully considered but is not persuasive. In view of the teachings of Burstein, the ordinary skill in the art would have been taught that mastectomy is a treatment option for a lot of patients and radiation therapy is a routine treatment. In light of this teaching, the ordinary artisan would be motivated to provide the treatment as taught by Burstein for patient with DCIS.
The response asserts that “Even if one were to combine the teachings of Fischer according to Burstein, Burstein has not been asserted to teach or suggest any markers, let alone the specific markers recited in the claims, or performing or receiving a lumpectomy with adjuvant therapy or a mastectomy based on detecting the tissue sample as having expression of the markers as recited. At least for the reasons above, Burstein fails to cure the deficiencies of Fischer”. The argument has been fully considered but is not persuasive because the argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, the response asserts that “Wiechmann finds no reliable prognostic value for markers such as PR, HER-2 or Ki67……Thus, Wiechmann teaches one skilled in the art that, before filing of the present Application, there were no known molecular prognostic markers for DCIS, and that prognosis of the risk of DCIS recurrence based on then-characterized factors, including Wiechmann's molecular markers, was akin to guesswork…. Wiechmann finds no reliable prognostic value for markers such as PR, HER-2 or Ki67…. Thus, Wiechmann teaches one skilled in the art that, before filing of the present Application, there were no known molecular prognostic markers for DCIS, and that prognosis of the risk of DCIS recurrence based on then-characterized factors, including Wiechmann's molecular markers, was akin to guesswork”. The argument has been fully considered but is not persuasive. First, as described above, Fischer teaches that PR, Her-2 and Ki76 are conventional breast cancer markers.  
To summarize, based on the teachings of the art cited, the ordinary artisan art would have been taught: 
Fischer teaches that overexpression/expression of biomarkers include conventional breast cancer markers such as ERBB2, Ki67 and PR could be used to access the disease free survival vs cancer stages such as metastasis or death.
Burstein teaches that mastectomy is treatment option for all patients and radiation therapy is a routine treatment after breast conserving surgery to reduce risk of recurrence and consistently reduces the risk of recurrence. 
Wiechmann teaches the classification of DCIS through detection of molecular markers including Ki67, PR and KRBB2. In Wiechmann’s teachings, Figure 2 exhibits an affirmation of what is known in the art regarding the classification of DCIS based on the expression of molecular markers. For example, a DCIS tissue with Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer, whereas, a DCIS tissue with Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated.  It is noted that Wiechmann teaches, regarding Figure 2, “it appears that atypical cells or tumor cells find themselves at an early fork in the road and commit to either a well differentiated path or a poorly differentiated path; this theory is supported by different types of studies, including immunohistochemical analysis and gene expression profiling (Fig. 2)”.

	The response further asserts using the portions of the teachings of Wiechmann as, “The search for biologic markers that can perform this function is ongoing”. The response also asserts that “Wiechmann expresses optimism for future studies to reveal yet unknown combinations of molecular markers that may be prognostic for DCIS recurrence” and “Figure 2 of Wiechmann, shown below, represents a speculative and untested model of breast carcinogenesis and progression to which histological and molecular markers, such as those listed in Table 1, were simply overlaid”. The argument has been fully considered but is not persuasive. Wiechmann teaches that many studies did not identify the steroid receptors (i.e. ER and PR) status in DCIS as a clinically meaningful prognostic factor. However, negative steroid receptor (i.e. PR) status and positive HER2 status were independent predictors of DCIS recurrence after adjustment for tumor grade (p 2132 col 2 para 4). Wiechmann teaches performing mastectomy and lumpectomy (breast conservation surgery) based on the gene expression profile (p 2132 col 1-2). In addition, Wiechmann also teaches that identification of clusters of genes that provide a specific “signature” for each preinvasive lesion, thereby, allowing a more accurate diagnosis, more accurate determination of prognosis, and improved selection of treatment (p 2138 col 2). Thus, the art acknowledges this, see Figure 2 of the teachings of Wiechmann which discusses disease in terms of several markers not just one marker, as well as, “Instead, it appears that atypical cells or tumor cells find themselves at an early fork in the road and commit to either a well differentiated path or a poorly differentiated path; this theory is supported by different types of 
The response asserts that “Wiechmann provides no more information about the prognostic value of each of its molecular markers than does Fischer. Further, as Wiechmann's makers characterize the current state of DCIS in a patient with DCIS, one of ordinary skill in the art would not consider using these makers to predict the future risk of recurrent DCIS based on Wiechmann”, “Nothing in Wiechmann suggests the difference between slow and fast progressing DCIS, both of which result in invasive breast cancer ("!BC"), is relevant for Fischer's distinction between "good" and "bad" prognosis”; and “ In view of the uncertainty regarding the prognostic value of any molecular marker allegedly described in Wiechmann, one of ordinary skill in the art would find no reason to modify Fischer's method, directed to providing prognosis for breast cancer, by selecting any one or combination of Wiechmann's molecular markers and provide a prognosis about the "likelihood of disease remission, disease relapse, tumor recurrence, metastasis, and death" ”. The argument has been fully considered but is not persuasive. The Figure 2 of Wiechmann clearly shows that Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated DCIS, whereas, Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated, as previously described. Wiechmann teaches Figure 2 and different results of the expression profile to identify as good (e.g. well differentiated DCIS) and bad (poorly differentiated DCIS) prognosis.  Fischer teaches detection of conventional breast cancer markers including Ki67, PR and ERBB2. On the other hand, the recitations of the claims only require to access the expression of the markers, as described above. The claims do not require performing prognosis or some particular determinations based on the expression of these biomarkers, as described above. The claims merely need to detect positive or 
 The response asserts that “Wiechmann also fails to provide any reasonable expectation of success for one of ordinary skill in the art to modify Fischer's method by selecting the specific combination of Ki67, PR and ERBB2, let alone the specific combination of Ki67+, PR-, and ERBB2+, as a basis for providing a prognosis according to Fischer's method” and “At least for the reasons above, one of ordinary skill in the art would not find reason to modify Fischer and Burstein according to Wiechmann in the manner suggested with a reasonable expectation of success”. The argument has been fully considered but is not persuasive. As described above, Fischer teaches conventional breast cancer markers, thus, the art teaches known molecular prognostic markers including PR, HER-2 or Ki76. 
As already noted above, the ordinary artisan art would have been taught by the cited prior art as follows:
Fischer teaches that overexpression/expression of biomarkers include conventional breast cancer markers such as ERBB2, Ki67 and PR could be used to access the disease free survival vs cancer stages such as metastasis or death.
Burstein teaches that mastectomy is treatment option for all patients and radiation therapy is a routine treatment after breast conserving surgery to reduce risk of recurrence and consistently reduces the risk of recurrence. 
Wiechmann teaches the classification of DCIS through detection of molecular markers including Ki67, PR and KRBB2. In Wiechmann’s teachings, Figure 2 exhibits an affirmation of what is known in the art regarding the classification of DCIS based on the expression of molecular markers. For example, a DCIS tissue with Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer, whereas, a DCIS tissue with Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated. 

A long felt need in the field of breast cancer treatment and unexpected results
Response to Arguments
14.	The response asserts “a long felt need” based on the development of DCISionRT ® assay. The response is merely dependent on the advantages of using DCISionRT ® assay in the clinical practice and recommendations of the experts in using DCISionRT ® assay (Exhibit A-D). The argument and the affidavit have been thoroughly reviewed and fully considered but is not persuasive.  
As per paragraph 3 of the affidavit, DCISionRT ® assay is a molecular diagnostic that assess Ki67, PR and ERBB2, in addition to other molecular markers and clinicopathological factors to generate the results (see below).
    PNG
    media_image1.png
    101
    530
    media_image1.png
    Greyscale

However, the specification does not disclose DCISionRT ® assay. Neither the specification nor the declaration teach what the additional biomarkers and clinicopathologic factors are, despite them be part of the DCISionRT assay that is asserted to satisfy a “long felt need”.  Thus, it appears that the resultant DCIS test score is generated from a combination of the claimed marker, other biomarkers and other clinicopathologic factors which are not recited in the claims. Therefore, nexus is lacking between the DCISionRT ® test discussed in the declaration 
As described in MPEP 716.04, establishing DCISionRT ® assay for Long-Felt Need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Second, the long-felt need must not have been satisfied by another before the invention by applicant. Third, the invention must in fact satisfy the long-felt need. 
In this situation, nexus is lacking between the between the DCISionRT ® assay that includes other risk factors and other biomarkers apart from Ki67, PR and ERBB2, and the subject matter of the claimed invention.  
15.	The response asserts “unexpected results” based on the development of DCISionRT ® assay.The response is merely dependent on the advantages of using DCISionRT ® assay in the clinical practice and recommendations of the experts in using DCISionRT ® assay (Exhibit E-G). The argument and the affidavit have been thoroughly reviewed and fully considered but is not persuasive.
MPEP 706.02 (d) stated that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  In this situation, the applicants discussed that 
Response to Arguments
16.	 Regarding claims 67 and 73, the response traverses the rejections made under 35 USC 103. The claims require further detection of COX2 and p16 in addition to Ki67, PR and ERBB2 recited in the claims 1 and 69. Claim 67 recites detection of positive or negative results of Ki67, p16 and COX2 biomarkers to perform or not to perform the treatment based on the result. Claim 73 only require detection of PP16 and COX2. The recitation of the claim 67 also includes performing the treatment options which are based on what DCIS presented by the markers, thereby, decreasing the risk of breast cancer. Thus, that is not an active step. That is a result and inherent properties which is necessary results to decrease the risk of breast cancer via performing the treatment. The claim is not required determining the prognosis nor some particular determination. The claims just need to detect positive or negative status of the biomarkers.
The response also asserts that “As Boland was cited solely for allegedly teaching detecting whether a sample is positive or negative for COX-2, and Marsh was cited solely for allegedly teaching detecting whether a sample is positive or negative for p16, these references fail to cure the deficiencies of Fischer, Burstein and Wiechmann”.
The argument has been fully considered but is not persuasive. As described above, Wiechmann teaches breast cancer markers, thus, the art teaches known molecular prognostic markers including CoX2. Therefore, the ordinary artisan art would have been taught by the cited prior art as follows:
Wiechmann teaches the classification of DCIS through detection of molecular markers including Ki67, PR and KRBB2, and COX 2. In Wiechmann’s teachings, Figure 2 exhibits an affirmation of what is known in the art regarding the classification of DCIS based on the expression of molecular markers. For example, a DCIS tissue with Ki67 (elevated), PR (-), ERBB2 (+) and COX2 positive, is classified as a poorly differentiated. 
Wiechmann teaches detection of cyclin-dependent regulatory units and their association with DCIS (p 2135 col 1 para 4).
The response further asserts “one of ordinary skill in the art would clearly understand that "Deletion p16" refers to the deletion of chromosome 16, referred to in the text. Thus, Wiechmann's alleged "p16" is not the cyclin dependent kinase inhibitor p 16” and “Deletion p16" refers to the deletion of chromosome 16, referred to in the text. Thus, Wiechmann's alleged "p16" is not the cyclin dependent kinase inhibitor p 16”. The argument has been thoroughly reviewed and found persuasive, thus, that part of teaching of Wiechmann is removed from this office action.  It is further noted that this limitation was addressed with a different reference as set forth above and in the previous office action.  
	Accordingly, the rejections are maintained and newly added to the claims as necessitated by amendment. 
Conclusion

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634